DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Specification
The title of the invention is not descriptive because it is too generic.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP § 606.01.



Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: battery 16 is unlabeled.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan (US PGPub # 2017/0108371). With respect to claim 1, the Pan reference discloses a portable scale (¶ 0001), comprising: a housing (3), a upper cover (1), a display (51), a panel (2), a weighing sensor (62) with a bottom and a top (inherent: the load cell 62 is a three dimensional object), a first bracket (screw posts indicated as element “9” in Fig. 1) and a second bracket (unlabeled screw shaped depression in plate 612 best seen in Fig. 1), a scale plate (61), a PCB plate (71) and a battery (32); said housing is hinged (¶ 0050) with said upper cover to form a box body (Fig. 5); said weighing sensor (62), said PCB plate (71), said battery (32), said display (51), said first bracket and said second bracket are arranged in said housing; (Fig. 1); said first bracket and said second bracket are arranged on said bottom and said top of said weighing sensor (obviously: where else would the mounting brackets for the weighing sensor possibly be located?), respectively; said first bracket (9) is fixed in said housing (Fig. 1); said panel (2) covers said housing (Fig. 1); said panel (2) is provided with two avoiding positions for avoiding said display (unlabeled hole above display 51) and said weighing sensor (mounting hole 11); said scale plate (4, 61) is fixed on said second bracket through one of said avoiding position (mounting hole 11); said weighing sensor (62), said display (51) and said battery (32) are electrically connected with said PCB plate (¶ 0047).
	With respect to claim 2, Pan discloses a battery slot (¶ 0053).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pan (US PGPub # 2017/0108371) in view of Zahriya et al (US PGPub # 2002/0195281) and Borchard (US # 4,862,979). The Pan reference does not disclose a slot in the housing for holding a calibration weight. However, Zahriya discloses that it was known to equip the housing of a small, portable weighing scale with slots for holding various scale accessories (¶¶ 0026-0027); the Borchard discloses that it was known to store a calibration weight in a cavity in a scale housing as this was a frequently used scale accessory (Col. 2, ll. 24-30). It would have been obvious to the ordinary practioner to include a slot in the housing for holding a calibration weight for the convenience of the user.


Claims 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pan (US PGPub # 2017/0108371) in view of Nakajima et al (US PGPub # 2004/0165339). The use of sliding buckles and sliding latches to hold a housing closed was well-known as shown by the example of Nakajima (¶¶ 0006-0007), and it would have been obvious to modify the scale housing of Pan to include a sliding latch to hold the housing closed when not in use to protect the scale.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pan (US PGPub # 2017/0108371) in view of Delpier et al (US PGPub # 2014/0313665). Pan discloses that part of the upper cover (4) is detachable, but not the entire upper cover. However, Delpier discloses that it was known to make the upper cover of an electronic device detachable (¶ 0009), so this would have been an obvious design choice for the housing of Pan to make the upper cover detachable.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2855